Citation Nr: 1418164	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-37 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1992.

This appeal comes before the Board of Veterans' Appeals from January 2010 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's claim for service connection for tinnitus.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The Board notes that the Veteran filed a notice of disagreement (NOD) to initiate an appeal of a September 2009 rating decision denying service connection for an acquired psychiatric disorder described as depression.  On July 14, 2010, the RO issued a statement of the case (SOC) with respect to that claim.  The RO informed the Veteran that to complete his appeal he must submit a substantive appeal within 60 days or within the remainder, if any, of the one-year time period from notice of the denial.  Since notice had been provided September 8, 2009, the 60-day time period from the SOC would have given the Veteran additional time - until September 14, 2010.  The Veteran then submitted a substantive appeal on that issue which he dated September 23, 2010, and the RO stamped as received September 24, 2010.  In a September 27, 2010, letter, the RO informed the Veteran that they could not accept the substantive appeal, because it was received more than 60 days after the RO issued the SOC.  He was provided his appeal rights and told that he could disagree with the determination that his appeal was not timely, but he did not do so.  In a January 2014 brief, the Veteran's representative asked that the Board apply a flexible standard regarding the timing requirements, and consider the psychiatric disorder service connection issue as an issue on appeal.  The representative noted that the Veteran had experienced some challenge in organizing the filing of multiple VA benefits claims and appeals.

The Board notes that the RO clearly notified the Veteran of the timing requirements for filing an appeal.  The RO then advised the Veteran that the substantive appeal was late and clearly advised him of his rights to disagree with that determination.  He did not do so, and the Board does not have the jurisdiction to revisit that question.  The Board declines to find that managing multiple claims mitigates the failure to meet the deadline, and notes that the Veteran filed a timely appeal on another issue, so he is capable of doing so.  The Board concludes that, in the absence of a timely substantive appeal, the September 2009 denial of service connection for a psychiatric disorder became final.  That issue therefore is not before the Board on appeal.  The issue may be reopened by submitting new and material evidence.


FINDING OF FACT

The Veteran's chronic tinnitus had onset several years after service, and there is no credible evidence relating it to service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in June 2009 and October 2009, before the January 2010 rating decision denying service connection for tinnitus.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letters informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, statements from the Veteran, and reports of VA examinations.  The Veteran had a VA medical examination that addressed his tinnitus.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Tinnitus

The Veteran contends that he has tinnitus that is attributable to noise exposure during his service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran's service treatment records are silent for complaints or findings of tinnitus.  On hearing testing during service, no hearing loss was found.  On testing on examination in January 1992 for separation from service, in both ears the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were all from 0 to 15 decibels.

After service, the Veteran did not complain of tinnitus on VA examinations in 1992, 1994, or 2009, or in VA medical treatment from 1999 through 2008.  In VA treatment in August 2009, the Veteran reported having chronic tinnitus.  He indicated that his hearing was tested in about 1992.

The Veteran had a VA audiology consultation in September 2009.  He reported an approximately six month history of difficulty hearing in conjunction with ringing in his ears.  He stated that most of the time he heard ringing in both ears.  He indicated that sometimes he misunderstood his wife's speech.  He reported that the tinnitus was bothersome for focusing.  He stated that during service he was exposed to loud noise including gunfire, explosions, and helicopters.  He indicated that he believed that he used hearing protection during service, but could not remember with certainty.  He reported that after service he worked for three years in a sheet rock plant, where he used hearing protection.  The consulting audiologist found that the Veteran's tympanic membranes were clearly visible.  On testing, the Veteran's hearing was within normal limits.

The claims file contains notes, dated in December 2009, made by an individual who presumably was an employee at the RO.  The employee expressed the opinion that it was not necessary to get a VA examination addressing the Veteran's tinnitus service connection claim.  The employee noted that the Veteran's history of duties in food service, a period in Vietnam, and reports of exposure to noise from gunfire, helicopters, and explosions.  The employee concluded that the evidence did not show acoustic trauma during service.  The employee also noted that the Veteran did not complain of tinnitus during service and did not have hearing loss during service.  The employee found that the Veteran did not have a military occupational specialty (MOS) that indicated acoustic trauma.  The employee expressed the opinion that the RO could deny service connection for tinnitus without first performing a VA examination.

In the January 2010 rating decision, the RO denied service connection for tinnitus.  In his May 2010 notice of disagreement (NOD) with that decision, the Veteran asserted that loud noise caused tinnitus, and that stress also could cause tinnitus.  He stated that he had an MOS in food service during parts of his service and an MOS in recruiting during part of his service.  He reported that during his duties in food service he was exposed to plenty of loud noise.  He stated that in his recruiting duties he experienced a great deal of stress.  He asserted that some medical associations have indicated that in some cases it can take years before tinnitus is detected.

In June 2010, the Veteran had a VA audiology examination.  The examiner reported having reviewed the Veteran's claims file.  The examiner noted that in the September 2009 VA audiology consultation the Veteran reported that tinnitus began six months before the consultation.  In the June 2010 examination, the Veteran reported that he had tinnitus that was constant and bilateral.  He related that the tinnitus was an annoyance and gave him headaches.  He stated that during service he was exposed to loud noise from helicopters, vehicles, gunfire, kitchen noises, and jet engines, without hearing protection.  He indicated that after service he had occupational noise exposure in factory work, with hearing protection.  On audiological testing, in both ears the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were all from 10 to 15 decibels.  The examiner expressed the opinion that the Veteran's tinnitus is not caused by or a result of his military service.  The examiner explained that her opinion was based on the facts that the Veteran left service in 1992, and reported that his tinnitus began in 2009.

In a September 2010 substantive appeal, the Veteran contended that both his food service duties and recruiting duties exposed him to an extreme amount of noise.  He noted that he had food service duties in units with operations in infantry, transportation, combat engineering, signaling, and construction.

In a January 2014 brief, the Veteran's representative expressed concern about the 2009 notes from the RO employee.  The representative expressed concern that the employee did not consider the Veteran's tinnitus service connection claim objectively.  The representative expressed concern that the employee's opinion tainted the examiner's opinion, and that the examination was not adequate.

The Veteran does not contend, and no evidence indicates, that he experienced tinnitus during service, or even within a few years after his separation from service.  He essentially contends that noise to which he was exposed during service led to the development of tinnitus that he began to experience more than fifteen years after service.  The Veteran's reference to statements from medical associations, without further identification of the sources of such statements, does not constitute medical evidence that noise exposure that does not produce tinnitus at the time of exposure can lead to tinnitus with onset many years later.  The Veteran, as a lay person, is not competent to relate tinnitus of recent onset to noise exposure years earlier.  The VA audiologist who examined the Veteran is competent to address the issue of the likely etiology of tinnitus.  She explained her opinion against service connection based on the passage of time between noise exposure in service and the Veteran's initial perception of tinnitus.  The Board finds her opinion persuasive.  This is not a case where the examiner is discounting any lay evidence of continuity of symptoms and expressing an opinion based on a gap in medical treatment.  Rather, here, the Veteran does not assert continuity, the medical evidence after service covering a span of many years shows a lack of relevant complaints, and when he first sought treatment he provided an onset of six months earlier.

The RO employee's 2009 notes were not intended to constitute medical opinion.  The employee did not need medical training to consider the likely extent of noise exposure associated with types of service duties.  In any case, the VA audiology examiner did not rely on the employee's assessment of the extent of military noise exposure, but instead opined against service connection because the tinnitus did not begin during or soon after service.  As noted, the opinion is based on not only a lack of any assertion of continuity, but post-service medical evidence showing a lack of complaints.  Further, in addressing appeals, the Board makes a de novo (new) determination, and is not bound by determinations by RO personnel.  As there is no competent evidence linking noise exposure or other events in service to the Veteran's tinnitus with onset long after service, and as there is competent opinion against such a connection, the preponderance of the evidence is against service connection for his tinnitus.  The Board denies the claim.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


